712 N.W.2d 491 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Christian Earl QUADA, Defendant-Appellee.
Docket No. 130425. COA No. 256068.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the January 10, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Anstey (Docket No. 128368), 474 Mich. 886, 705 N.W.2d 29 *492 (2005) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.